DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 07/13/2022 has been entered. Claims 12-18, 20 and 25-28 remain pending in the application. 
Applicants amendments to the claims have overcome the rejections under 35 USC 112 as previously set forth in the Non-Final Office Action mailed on 04/13/2022.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 09/08/2022.
The application has been amended as follows: 
In the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:

Replace the drawing sheets with the following:

FIG. 1

    PNG
    media_image1.png
    1185
    1653
    media_image1.png
    Greyscale



FIG. 2

    PNG
    media_image2.png
    1110
    1227
    media_image2.png
    Greyscale


FIG. 3

    PNG
    media_image3.png
    722
    1021
    media_image3.png
    Greyscale

FIG. 4

    PNG
    media_image4.png
    1074
    1191
    media_image4.png
    Greyscale


FIG. 5

    PNG
    media_image5.png
    1010
    1131
    media_image5.png
    Greyscale


FIG. 6

    PNG
    media_image6.png
    1182
    1230
    media_image6.png
    Greyscale


FIG. 7

    PNG
    media_image7.png
    1080
    1785
    media_image7.png
    Greyscale


FIG. 8

    PNG
    media_image8.png
    1023
    1569
    media_image8.png
    Greyscale



In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

In the Claims
Claim 12. An organic light emitting diode, comprising:
a first electrode and a second electrode, wherein the first electrode and the second electrode face each other; and
an emitting material layer disposed between the first and second electrodes, 
wherein the emitting material layer includes a first emitting material layer and a second emitting material layer, the first emitting material layer including a first compound and a second compound, and the second emitting material layer including a third compound and a fourth compound, 
wherein an excited state singlet energy level of the first compound is higher than an excited state singlet energy level of the second compound, 
wherein an excited state singlet energy level and an excited state triplet energy level of the third compound are each higher than an excited state singlet energy level and an excited state triplet energy level of the fourth compound, respectively,
wherein a Highest Occupied Molecular Orbital (HOMO) energy level of the first compound is higher than a HOMO energy level of the second compound,
wherein the first compound comprises an organic compound having the following structure of Chemical Formula 1:
Chemical Formula 1

    PNG
    media_image9.png
    1309
    1321
    media_image9.png
    Greyscale

     wherein each of R1 to R24 is independently hydrogen, deuterium, tritium, silyl group, C1~C20 alkyl group, C1~C20 alkoxy group, C1~C20 alkyl amino group, C5~C30 aryl group, C4~C30 hetero aryl group, C5~C30 alkyl aryl group, C4~C30 hetero alkyl aryl group, C5~C30 aryloxyl group, C4~C30 hetero aryloxyl group, C5~C30 aryl amino group or C4~C30 hetero aryl amino group, respectively; each of X1, X2 and X3 is independently CR25R26, NR27, oxygen (O) or sulfur (S), respectively, wherein each of R25, R26 and R27 is independently hydrogen, deuterium, tritium, C1~C20 alkyl group or C1~C20 alkoxy  group, 
wherein the second compound comprises any one of the following structures of Chemical Formula 7 or Chemical Formula 8:
Chemical Formula 7

    PNG
    media_image10.png
    128
    512
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    129
    305
    media_image11.png
    Greyscale

Chemical Formula 8

    PNG
    media_image12.png
    170
    473
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    148
    378
    media_image13.png
    Greyscale
,
wherein the third compound includes a compound TH-49, TH-50, TH-51 or TH-52, or an organic compound having the following structure of Chemical Formula 3:


    PNG
    media_image14.png
    186
    427
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    156
    155
    media_image15.png
    Greyscale
;
Chemical Formula 3

    PNG
    media_image16.png
    656
    1481
    media_image16.png
    Greyscale

     wherein each of R31 to R45 is independently hydrogen, deuterium, tritium, silyl group, C1~C10 alkyl group, C1~C10 alkoxy group, C1~C10 alkyl amino group, C5~C30 aryl group, C4~C30 hetero aryl group, C5~C30 alkyl aryl group, C4~C30 hetero alkyl aryl group, C5~C30 aryloxyl group, C4~C30 hetero aryloxyl group, C5~C30 aryl amino group or C4~C30 hetero aryl amino group, or adjacent two groups among R31 to R45 forms a fused aryl ring or a fused hetero aryl ring each of which is unsubstituted or substituted with C5~C30 aryl group or C4~C30 hetero aryl group; each of Y1 and Y2 is independently NR46, oxygen (O) or sulfur (S), wherein R46 is hydrogen, deuterium, tritium, C1~C20 alkyl group or C1~C20 alkoxy group, and
wherein the fourth compound comprises any one of the following structures of Chemical Formula 9:
Chemical Formula 9

    PNG
    media_image17.png
    270
    663
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    299
    397
    media_image18.png
    Greyscale
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Independent claim 12 is drawn to an organic light emitting diode comprising a first and second electrode, an emitting material layer comprising a first and second emitting material layer wherein the first emitting material layer comprises a first compound of Chemical Formula 1 and a second compound that is one of ten specific materials and wherein the first and second compound are selected to have specific singlet excited energy level and the highest occupied molecular orbital energy level relative to one another and wherein the second emitting material layer comprises a third compound of Chemical formula 3 or one of 4 other specific materials and a fourth compound that is one of 5 specific compounds and wherein the third and fourth compounds are selected to have specific singlet excited energy levels and triplet excited energy levels relative to one another.

A search of the prior art did not find these devices. 

The closest prior art identified is Oikawa et al (US 2016/0056393) (Oikawa). Oikawa teaches organic electroluminescent devices that include a host, a phosphorescent dopant and a thermally activated delayed fluorescent material in the emitting layer and includes examples of host materials that read on the instantly claimed third compound of chemical formula 3, phosphorescent dopants that are one of the 10 compounds corresponding to the instantly claimed second compound, and thermally activated delayed fluorescent materials that include one of the five compounds instantly claimed as the fourth compound. 

However, Oikawa fails to teach the instantly claimed first compound of chemical formula 1 or provide motivation to have included an additional compound with the instantly claimed structural and electronic properties of the first compound. Additionally, Oikawa teaches devices wherein the three materials are present in a single layer and does not teach the instantly claimed layer configuration requiring a first emitting material layer and a second material layer with the requisite compositions. Finally, Oikawa does not provide sufficient or specific motivation to select compounds as the host, phosphorescent dopant and thermally activated delayed fluorescent materials that would meet the instantly claimed relative electronic properties even in the absence of the compound of the claimed chemical formula 1. Neither Oikawa nor the prior art as a whole provide sufficient motivation to modify the devices of Oikawa to arrive at the instantly claimed devices. 

Claims 13-18, 20 and 25-28 depend from claim 12 and are allowable for the same reasons.

Claims 12-18, 20 and 25-28 allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786